[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 29, 2007
                               No. 07-10170                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                            BIA No. A96-279-490

SANJAYA WIBOWO THE,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (June 29, 2007)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Sanjaya Wibowo The, a native and citizen of Indonesia, appeals, through
counsel, for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the immigration judge’s (“IJ”) removal order, denying his claim for

asylum as time-barred, and rejecting his claim for withholding of removal under

the Immigration and Nationality Act (“INA”) and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”). The argues that the BIA erred in rejecting his claims for

asylum and withholding of removal under the INA because he was persecuted as a

Chinese Christian. The contends that changed the circumstances in Indonesia

make it more difficult for him to return. The also argues that the three incidents he

described in his testimony—two of which involved general rioting and one of

which involved a mob attack—established past persecution and a well-founded

fear of future persecution. After careful review, we deny his petition.

I. Asylum

      We first address our own subject-matter jurisdiction. We review matters of

subject-matter jurisdiction de novo. Brooks v. Ashcroft, 283 F.3d 1268, 1272

(11th Cir. 2002). Absent “the existence of changed circumstances which

materially affect [an] applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay,” asylum applications must be filed within a

year of an applicant’s arrival in the United States. INA § 208(a)(2)(B) & (D),

8 U.S.C. § 1158(a)(2)(B) & (D). Determinations with regard to this requirement
                                           2
are outside of our jurisdiction. INA § 208(a)(3), 8 U.S.C. § 1158(a)(3); Mendoza

v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). Consequently, we lack

jurisdiction to review “a decision regarding whether an applicant complied with the

one-year time limit or established extraordinary circumstances that would excuse

his untimely filing.” Mendoza, 327 F.3d at 1287. Jurisdictional provisions in the

REAL ID Act of 2005, Pub.L. No. 109-13, 119 Stat. 231, 310 (2005), do not affect

this jurisdictional rule. Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 957 (11th

Cir. 2005).

       The arrived in the United States sometime in 1998.1 He filed his application

for asylum in January 2003, long after the one-year window had closed. His only

explanation for this delay was that he did not understand how to file. Standing

alone, this is not the kind of an “extraordinary circumstance” that would excuse

such an untimely filing. The BIA accordingly denied The’s asylum claim as

untimely and found that he failed to establish any exception to excuse the

untimeliness. As a result, we do not have jurisdiction to consider The’s asylum

claim and dismiss the petition in this regard.

II. Withholding of Removal




       1
          There is some confusion as to whether he arrived on August 31 or October 1 of that year,
but in either case his application was untimely by at least four years.
                                                 3
      When the BIA issues a decision, we review only that decision, “except to the

extent that the BIA expressly adopts the IJ’s” decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). In this case, the BIA did not expressly adopt the

IJ’s decision, but rather relied on its own reasoning. Therefore, we review only the

BIA’s decision. “To the extent that the BIA’s decision was based on a legal

determination, this court’s review is de novo.” D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 817 (11th Cir. 2004). The BIA’s factual determinations are

reviewed under the substantial evidence test, and this Court must affirm the BIA’s

decisions “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Al Najjar, 257 F.3d at 1284 (quotations omitted).

The substantial evidence test is “deferential” and does not allow “re-weigh[ing] the

evidence from scratch.” Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320,

1323 (11th Cir. 2001) (quotations omitted). “To reverse the . . . fact findings, we

must find that the record not only supports reversal, but compels it.” Mendoza,
327 F.3d at 1287.

      To qualify for withholding of removal under the INA, an alien must show

that if returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3); 8 U.S.C. § 1231(b)(3). “An alien bears the

burden of demonstrating that he more-likely-than-not would be persecuted or
                                          4
tortured upon his return to the country in question.” Mendoza, 327 F.3d at 1287. If

credible, a petitioner’s testimony may be enough to satisfy this burden without

corroboration. Id.

      If the alien establishes past persecution, it is presumed that his life or

freedom would be threatened upon a return to that country, unless the government

shows by a preponderance that the country’s conditions have changed such that the

applicant’s life or freedom would no longer be threatened upon his removal or that

the alien could relocate within the country, and it would be reasonable to expect

him to do so. 8 C.F.R. § 208.16(b). An alien who has not shown past persecution

may still be entitled to asylum or withholding of removal if he can demonstrate a

future threat to his life or freedom on a protected ground in his country. Id. An

alien may also show that there is a “pattern or practice of persecution” and that it is

more likely than not that he will be persecuted upon his return. See 8 C.F.R.

§ 208.16(b)(2)(i),(ii). To establish a “well-founded fear,” “an applicant must

demonstrate that his fear of persecution is subjectively genuine and objectively

reasonable.” Al Najjar, 257 F.3d at 1289 (discussing well-founded fear as it applies

to asylum). If the BIA finds, however, that the alien could avoid a future threat by

relocating to another part of his country, he cannot demonstrate a well-founded

fear of persecution. See 8 C.F.R. § 208.16(b)(1)-(2); Mazariegos, 241 F.3d

at 1327. “The weaker an applicant’s testimony, the greater the need for
                                           5
corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005).

       In assessing past persecution we are required to consider the cumulative

impact of the mistreatment The suffered. Ruiz v. U.S. Att’y Gen., 479 F.3d 762,

766 & n.2 (11th Cir. 2007). In this case, even considered cumulatively, the three

incidents described by The did not demonstrate that it is more likely than not that

he would be persecuted or tortured upon his return to Indonesia. Mendoza, 327
F.3d at 1287. The escaped each of these incidents—which were spread out over

many years—with only minor injuries, and was never detained for any extended

period of time. Accordingly, The failed to show that it was more likely than not

that he would be persecuted if he returned to Indonesia. Because the evidence does

not compel a contrary result, we affirm the BIA’s denial of withholding of

removal.2

III. Conclusion

       After careful review of the record and the parties’ briefs, we dismiss The’s

petition as to his asylum claim and deny his petition as to his withholding of

removal claim.

       PETITION DISMISSED IN PART AND DENIED IN PART.



       2
         The does not argue for CAT relief on appeal and only makes a passing reference to it in his
brief. Therefore, he has abandoned this argument.
                                                6